Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office action is in response to an amendment filed 03/19/2021 in which claims 17-29 and 31-37 are pending ready for examination.

Allowable Subject Matter
Claims 17-29 and 31-37 are Allowed.
The following is an examiner’s statement of reasons for allowance: 
As for claim 17, none of the prior arts alone or in combination discloses a computer-implemented method for quantifying an effect of an optical filter on a parameter linked to an eye comprising determining a value quantifying said effect of said optical filter on said parameter linked to said eye, the optical filter blocking at least partially the transmission of light over a predetermined wavelength range, comprising the following steps:
a)    providing at least one spectral feature of the optical filter related to the transmittance of the optical filter at at least one wavelength in said predetermined wavelength range; collecting experimental data comprising a set of measured values quantifying the effect of reference filters of a set of reference filters associated to the corresponding spectral feature of the reference optical filter considered by:


b)    quantifying the effect of the optical filter on said parameter by calculating said value based on said function of said at least one spectral feature of the optical filter provided in step a), the effect of the optical filter corresponding to a photoprotective effect of the optical filter against the negative action of blue light on the parameter linked to the eye.
As for claim 36, none of the prior arts alone or in combination discloses a device for quantifying an effect of an optical filter on a parameter linked to an eye by determining a value quantifying an effect of an optical filter on a parameter linked to an eye, the optical filter blocking at least partially the transmission of light over a predetermined wavelength range, the device configured to: provide at least one spectral feature of the optical filter related to the transmittance of the optical filter at at least one wavelength in said predetermined wavelength, range: and the device including: 
a spectrometer for measuring the transmittance spectrum of the filter, the spectrometer configured to measure said value quantifying the effect of each reference filter of a set of reference filters blocking at least partially the transmission of light over said predetermined wavelength range by comparing the negative action of light on said 
a computer programmed to deduce the spectral feature from this measured spectrum, or a database having in memory the corresponding transmittance spectrum with a computer programmed to deduce the spectral feature from this memorized spectrum; and
a computer programmed to determine the value quantifying the effect of the optical filter on said parameter by calculating it as a function of said at least one spectral feature of the optical filter provided by said spectrometer or database with a computer, the effect of the optical filter corresponding to a photoprotective effect of the optical filter against the negative action of blue light on the parameter linked to the eye.
As for claim 37, none of the prior arts alone or in combination discloses a computer-implemented method for quantifying an effect of an optical filter on a parameter linked to an eye comprising determining a value quantifying said effect of said optical filter on said parameter linked to said eye, the optical filter blocking at least partially the transmission of light over a predetermined wavelength range, comprising the following steps:
a)    providing at least one spectral feature of the optical filter related to the transmittance of the optical filter at at least one wavelength in said predetermined wavelength range; collecting experimental data comprising a set of measured values quantifying the effect of reference filters of a set of reference optical filters associated to the corresponding spectral feature of the reference optical filter considered 
comparing the negative action of light on said parameter of the eye illuminated through each reference optical filter and illuminated directly without any reference optical filter, and determining, for each reference filter, one or more spectral feature(s) of this reference filter related to its transmittance at at least one wavelength in said predetermined wavelengths range;
determining a mathematical function whose curve fits said experimental data, by determining said mathematical function as being the one whose curve fits the measured values quantifying the effect of the reference filters as a function of the spectral feature(s) of the corresponding reference filter; and
b)    quantifying the effect of the optical filter on said parameter by calculating said value based on said function of said at least one spectral feature of the optical filter provided in step a), the effect of the optical filter corresponding to a photoprotective effect of the optical filter against the negative action of blue light on the parameter linked to the eye.
The closest prior art, Shehadeh et al (US 2010/0277687 A1) discloses method, device, and computer for determining a value quantifying an effect of an optical filter on a parameter linked to an eye, the optical filter blocking at least partially the transmission of light over a predetermined wavelength range, comprising the following steps: a)  providing at least one spectral feature of the optical filter related to the transmittance 
Shehadeh does not alone or in combination with any other prior art references disclose the missing limitations listed above in reference to claims 17, 36, and 37; therefore, it will not be proper to combine this prior art with another because there will be no teaching, suggestion, or motivation to combine the references.
Claims 18-29 and 31-35, are allowed due to their dependency of claim 17.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Response to Arguments
Applicant’s argument, see amendments, filed 03/19/2021, with respect to claims 17-29 and 31-37 they have been fully considered and are persuasive.  The 35 USC § 101 rejection of claims 17-29 and 31-37 have been withdrawn. 
Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TARIFUR CHOWDHURY can be reached on (571) 272-2287.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/OMAR H NIXON/Examiner, Art Unit 2886         


/TARIFUR R CHOWDHURY/Supervisory Patent Examiner, Art Unit 2886